


INDEPENDENT DIRECTOR’S CONTRACT







THIS AGREEMENT (the “Agreement”) is made as of April 1, 2008 and is by and
between American Tony Pharmaceutical, Inc. a New York corporation (hereinafter
referred to as the “Company”), and Dr.  C. Mark Tang (the “Director”).




BACKGROUND




The Company desires to retain the Director for the duties of independent
director and the Director desires to be retained for such position and to
perform the duties required of such position in accordance with the terms and
conditions of this Agreement.




AGREEMENT




In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:




1.

DUTIES.  The Company hereby requires that the Director be available to perform
such duties (i) as may be determined and assigned by the Board of Directors of
the Company, and (ii) that are specified in the Company’s Articles of
Incorporations and Bylaws to be performed by directors.  The Director agrees to
devote as much time as is necessary to perform completely the duties as the
Director of the Company as described in the preceding sentence.




2.

TERM.  The term of this Agreement shall commence as of April 1, 2008, or as of
the day this agreement is signed, and the agreement shall serve for a three year
term between the Company and the director.  The initial three month shall be
considered a trial out period.  Either party may choose to terminate the
agreement by the end of the trial our period.




3.

COMPENSATION.  For all services to be rendered by the Director in any capacity
hereunder, the Company agrees to pay the Director an annual fee of (i) $30,000
in cash and (ii) The number of shares equals to the worth $25,000 of common
stock of the Company at the effective date.  The annual fee will be paid every
six months.  The initial six month will be paid periodically:  $2,500 each month
for the first three month payable at the beginning of the month; the following
three month will be onetime payment of $7,500 at the beginning of the 4th month
(after the trial out period).  Thereafter, payment




of 50% of the annual fee shall be due the first date of each six succeeding
months.  Such fee may be adjusted from time to time as agreed by the parties.  




4.

EXPENSES.  In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Director for business related travel, including
 flight tickets for trips between U.S. and China, meal and other miscellaneous
expenses incurred in the performance of the Director’s duties for the Company;
provided, however, that such expenses shall be approved by the Company in
writing prior to the Director incurring such expenses.  Such payments shall be
made by the Company upon submission by the Director of a signed statement
itemizing the expenses incurred.  Such statement shall be accompanied by
sufficient documentary matter to support the expenditures.




5.

CONFIDENTIALITY AND INSIDER TRADING.  The Company and the Director each
acknowledge that, in order for the intents and purposes of this Agreement to be
accomplished, the Director shall necessarily be obtaining access to certain
confidential or non-public information concerning the Company and its affairs,
including, but not limited to business methods, information systems, financial
data and strategic plans which are unique assets of the Company (“Confidential
Information”).  The Director covenants not to, either directly or indirectly, in
any manner, utilize or disclose to any person, firm, corporation, association or
other entity any Confidential Information or engage in any illegal inside
trading activities.




6.

NOTICE OF MATERIAL CHANGE IN FINANCIAL CONDITION OF THE COMPANY.  The Company
shall endeavor to notify the Director in writing, at the earliest practicable
time, of any material adverse change in the financial condition of the Company.




7.

TERMINATION.  With or without cause, the Company and the Director may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination and incurred in accordance with this
Agreement. If termination occurs prior to the last date of any succeeding six
months after the first six months of this agreement, the Company shall be
entitled to receive, within thirty (30) days after written request by the
Company, a prorated refund of the portion of the fee that relates to the period
after the termination date.  Such written request must be submitted within
ninety (90) days of the termination date.  Nothing contained herein or omitted
herefrom shall prevent the Director(s) of the Company from removing the Director
with immediate effect at any time for any reason.




8.

INDEMNIFICATION.  The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of New York, and as
provided by, or granted pursuant to, any charter provision, both as to action in
the













Director’s official capacity and as to action in another capacity while holding
such office, except for matters arising out of the Director’s gross negligence
or willful misconduct.  




9.

EFFECT OF WAIVER.  The waiver by either party of the breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.




10.

NOTICE.  Any and all notices referred to herein shall be sufficient if furnished
in writing and delivered in person or mailed at the following addresses or
facsimiled to the following number:




To the Company:

Attention:

Allen Tong

Address:   

American Tony Pharmaceutical Inc./Harbin TianMu Pharmaceutical Co., Ltd

125 Maiden Lane, Suite 309

New York, NY 10038

Facsimile:

011-86-451-8244-0008




To the Director:

Attention:

Dr. C. Mark Tang

Address:    

c/o World Technology Venture LLC

 

       

14 Wall Street, 20th Floor

        

New York, New York

Facsimile:  

1-212-658-9952




12.

GOVERNING LAW AND DISPUTE RESOLUTION.  This Agreement shall be interpreted in
accordance with, and the rights of the parties hereto shall be determined by the
laws of New York without reference to its conflicts of laws principles. Should a
dispute arise between the parties under or relating to this Agreement, each
party agrees that prior to initiating any formal proceeding against the other
(except when injunctive relief is appropriate), the parties will each designate
a representative for purposes of resolving the dispute.  If the parties’
representatives are unable to resolve the dispute within 14 business days, the
dispute shall be settled by mediation and then, if necessary, by arbitration
under the then-current commercial arbitration rules of the American Arbitration
Association.  The location of the proceeding shall be in New York, NY.  Judgment
upon any award rendered by the arbitrator may be entered by any court having
jurisdiction thereof.




13.

ASSIGNMENT.  The rights and benefits of the Company under this Agreement shall
be transferable, and all the covenants and agreements hereunder shall inure to
the benefit of, and be enforceable by or against, its successors and assigns.
 The duties and obligations of the Director under this Agreement are personal
and therefore the













Director may not assign any right or duty under this Agreement without the prior
written consent of the Company.




14.

MISCELLANEOUS.  (a) If any provision of this Agreement shall be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the within Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein; (b) This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto, and their respective
heirs, executors, administrators, successors and assigns.




15.

ARTICLE HEADINGS.  The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.




16.

COUNTERPARTS.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one instrument.




IN WITNESS WHEREOF, the parties hereto have caused this independent director’s
contract to be duly executed and signed as of the day and year first above
written.




AMERICAN TONY PHARMACEUTICAL INC
a New York corporation

 




BY:

/s/ Mingli Yao

Mr. Mingli Yao, Chief Executive Officer & Chairman










INDEPENDENT DIRECTOR







BY:

/s/ C. M. Tang

            C. Mark Tang











